This was a feigned issue, originally ordered by the Court of Chancery, to try the fact of adultery charged against the defendant. The issue was tried in the Superior Court of the city of New York, and a verdict was found against the defendant convicting him of the offence, this being the third verdict found upon the same issue in the same way.
The court held, that in view of the repeated verdicts against the defendant upon this issue, although the evidence was purely circumstantial, and not entirely conclusive, they would not again interfere; and. the verdict was permitted to stand.
(S. C., 3 Sandf. 307.)